*666MEMORANDUM OF DECISION.
Monica Halas and Robert O’Connor appeal from a judgment of the Superior Court, (Lincoln County, Chandler, J.), affirming a decision of the Boothbay Zoning Board of Appeals that had, in turn, affirmed a decision of the Boothbay Planning Board. The Planning Board granted Paul Morissette a permit to perform modifications to a building known as the Forest House. The Planning Board determined that a grandfathered, non-conforming use of the Forest House had not been discontinued for a period of twelve calendar months. The question before us is limited to whether the decision was arbitrary, unlawful or unsupported by substantial evidence in the record. Camden and Rockland Water Co. v. Town of Hope, 543 A.2d 827, 829 (Me.1988). Review of the record reveals substantial evidence to support the Board’s factual finding and no arbitrary or unlawful action.
The entry is:
Judgment affirmed.
All concurring.